            Case 1:19-cr-00833-SHS Document 144 Filed 12/14/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--- ---- --- - ---- - - ----- - - - --- - - - ---------------- - ---- - - - -------- - -X


  UNITED STATES OF AMERICA,                                                                               CONSENT TO PROCEED BY VIDEO OR
                                                                                                      TELE CONFERENCE

                                       -against-
                                                                                                 19         -CR-833( ) ( )

  Cheedie et al.

                                                 Defendant{s).
-----------------------------------------------------------------X

Def~~in Handren                                         hereby voluntarily consents to
participate in the following proceed ing via_ videoconferencing or ~ teleconferen ci ng :

             Initial Appearance Before a Judicial Officer

             Arraignment {Note : If on Felony Information, Defendant Must Sign Separate Waiver of
             Ind ictment Form)

             Bail/Detent ion Hearing

X            Conference Before a Judicial Officer




Defendant's Signature
                                                                                            ~-,~ 4 ~
                                                                                             ~ s Counsel's Signature
{Judge may obtain verbal consent on
Record and Sign for Defendant)

 Kevin Handren                                                                              Samidh Guha
Print Defendant' s Name                                                                     Print Counsel's Name



This proceeding was conducted by reliable                                   ,W<f            telephon <;)nf     en

 14 Dec. 2020                                                                                         )
Date                                                                                                                              ge
